  Case 17-10724         Doc 54     Filed 01/16/19 Entered 01/16/19 11:25:07              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-10724
         TRACY HUDSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/04/2017.

         2) The plan was confirmed on 06/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/05/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-10724        Doc 54        Filed 01/16/19 Entered 01/16/19 11:25:07                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $8,023.53
       Less amount refunded to debtor                             $225.22

NET RECEIPTS:                                                                                       $7,798.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $372.86
    Other                                                                    $368.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,740.86

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CACH                              Unsecured            NA         755.68           755.68        632.62        0.00
CAINE & WEINER                    Unsecured         185.00           NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured     11,629.00            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Secured        4,075.00     14,392.65        14,392.65            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      2,699.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,092.00            NA          1,152.65        964.94        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       1,152.65         1,152.65           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured            NA       1,100.00         1,100.00        920.86        0.00
ENHANCED RECOVERY CO L            Unsecured      2,169.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         457.00        457.69           457.69        383.16        0.00
KEYNOTE CONSULTING                Unsecured         198.00           NA               NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,078.00            NA               NA            0.00       0.00
MIDSTATE COLLECTION SOLUTIONS     Unsecured          25.00         25.00            25.00          15.23       0.00
OCWEN LOAN SERVICING LLC          Secured              NA     12,100.86              0.00           0.00       0.00
OCWEN LOAN SERVICING LLC          Unsecured      4,384.00            NA               NA            0.00       0.00
OCWEN LOAN SERVICING LLC          Secured      115,000.00    116,804.16       128,905.02            0.00       0.00
RICHARD SHAPIRO ATTY              Unsecured         168.00        168.00           168.00        140.64        0.00
SQUARE ONE FINANCIAL/CACH LLC     Unsecured         680.00           NA               NA            0.00       0.00
SYNCHRONY BANK                    Unsecured         184.00           NA               NA            0.00       0.00
TARGET                            Unsecured         423.00           NA               NA            0.00       0.00
US DEPT OF ED NELNET              Unsecured     13,264.00     33,218.32        33,218.32            0.00       0.00
US DEPT OF ED/NELNET              Unsecured     11,546.00            NA               NA            0.00       0.00
US DEPT OF ED/NELNET              Unsecured      8,245.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-10724         Doc 54      Filed 01/16/19 Entered 01/16/19 11:25:07                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $128,905.02                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $14,392.65                $0.00            $0.00
       All Other Secured                                  $1,152.65                $0.00            $0.00
 TOTAL SECURED:                                         $144,450.32                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $36,877.34          $3,057.45              $0.00


Disbursements:

         Expenses of Administration                             $4,740.86
         Disbursements to Creditors                             $3,057.45

TOTAL DISBURSEMENTS :                                                                        $7,798.31


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
